Foed, Judge:
The suits listed in schedule “A,” attached hereto and made a part hereof, have been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPUDATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, as to merchandise covered by the protests enumerated in the annexed Schedule which is incorporated herein:
1. That the merchandise represented by the items marked “A” and initialed EER by E. E. Ramsdell on the invoices accompanying the entries covered by the protests enumerated in the attached Schedule, assessed with duty at 13¾% ad valorem under Par. 353 of the Tariff Act of 1930, as modified, consists of Weibull sugar blending and conditioning machinery and parts, the same in all material respects as the sugar machinery the subject of United States v. Union Sugar Div., Consolidated Foods Corp., 54 CCPA 1, C.A.D. 892, Advance Treasury Decisions, Vol. 101, No. 50, page 59, wherein said merchandise was held properly free of duty under Par. 1604 of the Tariff Act of 1930.
2. That the record in C.A.D. 892 may be incorporated with the record in this case.
3. That these protests may be deemed submitted on this stipulation and the record thus made.
Accepting the foregoing stipulation of facts and following the authority cited, United States v. Union Sugar Div., Consolidated Foods Corp., 54 COPA 1, C.A.D. 892, we find and hold the items of merchandise, marked “A” and initialed EER on the invoices by Commodity Specialist E. E. Ramsdell, to be properly free of duty as machinery for use in the manufacture of sugar under paragraph 1604, Tariff Act of 1930. • .
*302To the extent indicated, the specified claim in these suits is sustained; in all other respects and as to all other merchandise all the claims are overruled.
Judgment will be entered accordingly.